FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 3-17-2021) with respect to amended independent claims 1, 7 and 14 and newly added dependent claims 18-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner Remarks
	Examiner notes that the amended language (with emphasis in bold): 
“the one or more SMA actuators being separate from the one or more suspension members”, 
does not add any patentable value because SMA actuators doubles as both an actuator and a suspension member AND in the case of a “plurality of SMA actuators” each single SMA actuator is separate from the other. Use of this language does not distinguish itself from any prior art that teaches plural SMA actuators. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 8,570,384) in view of TOPLISS-1 (US 8,830,335) in view of TOPLISS-2 (US 2011/0249131).

Independent Claim 1, states (amended features shown underlined): 
“a digital camera comprising: a gimbal having a base; a camera module comprising: a lens that focuses an image, and a sensor rigidly attached to the lens and that detects the focused image; and one or more suspension members that hold the camera module horizontally within the gimbal and including at least one bottom suspension member attached to the base and extending upwards to abut and support a bottom surface of the camera module; one or more shape memory alloy (SMA) actuators attached between the base and the camera module, the one or more SMA actuators being separate from the one or more suspension members; an electrical interconnect that DIRECTS one or more actuating signals from a gimbal driver TO the one or more SMA actuators TO rotate the camera module, the one or more actuating signals generated in response to movement of the base to stabilize the image”.
	The previous prior art combination teachings over Brown in view of Topliss-1 (discussed in Non-Final Action mailed 12/17/2020) is still considered to teach a digital camera (Brown, Fig.1-3: elements 1, 10 & 11) comprising following limitations as follows:
a gimbal having a base (It is noted that Applicant’s “gimbal”, as interpreted from specification Figures (i.e. Fig.3), is the same static body as the base 156/160 and connected by SMA actuators wires to a camera module 170 for allowing OIS tilt around at least two axes AND Applicant’s “gimbal driver” is just a driver for the SMA actuator wires to achieve the tilt movements. These same structural features are taught by the prior art. Brown, Abstract & Fig.1: base 2 and SMA wires 30 for controlling camera module 10 to tilt around at least two axes for OIS purposes. Topliss-1, Abstract & Fig.8: base 12 and SMA wires 1-8 for controlling camera module 11 to tilt around at least two axes for OIS purposes. Topliss-1 further discloses that using a large number of SMA wires can replace the need for gimbals and additional suspension members per col.12, line 60 – col.13, line 4 & col.13, line 62 – col.14, line 7. However, one of ordinary skill in the art would understand that this is a design choice option with pros/cons, and thus it is still considered obvious to use at least one gimbal to provide pivot support for at least one of the axes in the analogous art of OIS camera modules); 
a camera module comprising: a lens that focuses an image, and a sensor rigidly attached to the lens and that detects the focused image (Brown, Figures 1-3: camera module 10 comprises a focusing lens 12 & image sensor 11. Col.5, Lines 39-59. Topliss-1, Fig.8: camera module 11 with focus lens 31);
and one or more suspension members that hold the camera module horizontally within the gimbal (Brown, Figure 1 & Col.6, Lines 7-50: Suspension System 20 having any number of suspension flexures 21 (which may be symmetrically positioned as a single piece or separate pieces) attach to base 2);
one or more shape memory alloy (SMA) actuators attached between the base and the camera module, the one or more SMA actuators being separate from the one or more suspension members (Brown, Abstract & Fig.1: base 2 connected by SMA wires 30 to camera module 10 to control OIS tilt around at least two axes. Topliss-1, Abstract & Fig.8: base 12 connected by SMA wires 1-8 to camera module 11 to control OIS tilt around at least two axes); 
an electrical interconnect that DIRECTS one or more actuating signals from a gimbal driver TO the one or more SMA actuators TO rotate the camera module, the one or more actuating signals generated in response to movement of the base to stabilize the image (Brown: Figures 4 & 5 (wiring diagrams): electrical interconnect shown between gimbal “SMA” driver (elements 43 & 45) and SMA actuators 31, for directing actuated signals to one/more SMA actuators 31 to be thermally driven (i.e. SMA wires 32 contract or expand in length) generating upward/downward forces (see arrows A & B in Figures 2 & 3) which rotate the camera module 10. The actuating signals generated is in response to base movement detected by a gyroscope 41 with the end-purpose of achieving optical image stabilization (OIS), see Col.11, Lines 6-55 and Col.13, Lines 8-38. As also relevant to Applicant’s claim 14 embodiment, Brown teaches an electrical resistance sensor 49 for measuring electrical resistance of an SMA actuator wire 31/32 for determining position over a movement range, see Figures 4 & 5 and col.12, lines 26-54. Topliss-1, Figure 9: further discloses embodiments using a gyroscope 27 and electrical resistance sensor 26 (for measuring electrical resistance of an SMA actuator wire 1-8 for determining position over a movement range in col.7, line 46 through col.8, line 40)
	Regarding the limitation: “including at least one bottom suspension member attached to the base and extending upwards to abut and support a bottom surface of the camera module”; Brown teaches a top suspension member 20/21 connected between the base 2 and camera module 10 in Fig.1 AND recognizes that many alternative design choice variations (i.e. shape, quantity, placement, etc.) as part of an overall suspension system 20 can also be configured with the SMA actuator wires per col.6, Lines 7-50. Brown in view of Topliss-1 do not explicitly disclose a bottom suspension member as claimed by Applicant.
	However, this feature is well known in the art such as taught by prior art Topliss-2 (See third arrangement shown in Figure 1, Figures 10-15 and at least para[0107-0117]: base 2/3, camera module 100 with both a lens and imager, suspension system 60-66 in Fig. 14-15, and SMA actuator wires per para[0116-0123 and 0138-0145]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Topliss-2 into suitable modification with the suspension system teachings of Brown in view of Topliss-1 to configure a SMA actuator driven OIS camera module with a suspension system that further uses a bottom suspension member for the motivated reason of enhancing the functionality and longevity of the SMA actuator wires in the analogous art of a OIS camera module.

	As per claim 4, Brown in view of Topliss-1 in view of Topliss-2 teaches the digital camera of claim 1, wherein the one or more suspension members enable at least two degrees of freedom of rotation of the camera module relative to the base and provide coordinated opposing vertical spacing changes of opposite sides of the camera module relative to the base (Topliss-1 (see Figures 1-5) teaches for movements with each of the degrees of freedom, there are sets of the SMA actuator wires 1-8 that on contraction drive movement in opposite directions, as detailed above for each of the first to fifth arrangements. The control signals provide for differential contraction of those sets for each of the movement signals 21. Thus the control signals for two sets of opposing SMA actuator wires in any of the degrees of freedom represented by one of the movement signals 21 are generated to provide a differential displacement in that degree of freedom. And Topliss-1 teaches an optional suspension system may be used with the SMA actuation apparatus configurations shown in Figures 1-5. Topliss-2: suspension system enable at least two degrees of freedom of rotation for OIS, para[0107-0123 and 0138-0145]).

	As per claim 5, Brown in view of Topliss-1 in view of Topliss-2 teaches the digital camera of claim 1, wherein:
the camera module comprises an inner holder mechanically attached to the lens and the sensor, the inner holder having corners extending laterally from the lens and the sensor, the outer harness surrounds lateral sides of the inner holder, and for each selected corner of the inner holder, the one or more SMA actuators comprise: (i) at least one upward SMA actuator attached between the outer harness and the selected comer, the at least one upward SMA actuator having an actuated state that moves the selected comer upward away from the underlying portion of the base, and (ii) at least one downward SMA actuator attached between the outer harness and the selected corner, the at least one downward SMA actuator having an actuated state that moves the selected corner downward towards the underlying portion of the base (Topliss-1, Figures 1-5 in view of Figure 8 (implies an outer harness surrounds lateral sides of the inner holder) with Figure 9 wiring: comprise configurations for SMA Actuator 10 and SMA Actuator Wires (1-8) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Topliss-2, Figures 10-18: outer harness 40 surrounds lateral sides of the inner holder 50 and teaches configurations for SMA Actuator Wires (20/21) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement).
contracted length when activated and having an extended length when not activated that is longer than the contracted length (Since prior art combination, teaches using SMA actuator wires as cited in claim 1, this limitation is nothing more than an inherent property of what happens when a Shape Memory Alloy (SMA) is thermally driven i.e. when activated, HEAT contracts the length AND when not activated, the length returns/extends to original shape as it COOLS. See Topliss-2: para[0131-0138]).

	As per independent claim 7, Applicant’s claimed electronic device comprises a gimbal driver and a digital camera comprising the same limitations as taught in claim 1 AND thus claim 7 is considered rejected for the same reasons over the prior art combination of Brown in view of Topliss-1 in view of Topliss-2.

	As per claim 10, Brown in view of Topliss-1 in view of Topliss-2 teaches the electronic device of claim 7, wherein the one or more suspension members enable at least two degrees of freedom of rotation of the camera module relative to the base and provide coordinated opposing vertical spacing changes of opposite sides of the camera module relative to the base (Topliss-1 (see Figures 1-5) teaches for movements with each of the degrees of freedom, there are sets of the SMA actuator wires 1-8 that on contraction drive movement in opposite directions, as detailed above for each of the first to fifth arrangements. The control signals provide for differential contraction of those sets for each of the movement signals 21. Thus the control signals for two sets of opposing SMA actuator wires in any of the degrees of freedom represented by one of the movement signals 21 are generated to provide a differential displacement in that degree of freedom. And Topliss-1 teaches an optional suspension system may be used with the SMA actuation apparatus configurations shown in Figures 1-5. Topliss-2: suspension system enable at least two degrees of freedom of rotation for OIS, para[0107-0123 and 0138-0145]).

	As per claim 11, Brown in view of Topliss-1 in view of Topliss-2 teaches the electronic device of claim 7, wherein: the camera module comprises an inner holder mechanically attached to the lens and the sensor, the inner holder having corners extending laterally from the lens and the sensor, the outer harness surrounds lateral sides of the inner holder, and for each selected corner of the inner holder, the one or more SMA actuators comprise: (i) at least one upward SMA actuator attached between the outer harness and the selected comer, the at least one upward SMA actuator having an actuated state that moves the selected comer upward away from the underlying portion of the base, and (ii) at least one downward SMA actuator attached between the outer harness and the selected corner, the at least one downward SMA actuator having an actuated state that moves the selected comer downward toward the underlying portion of the base (Topliss-1, Figures 1-5 in view of Figure 8 (implies an outer harness surrounds lateral sides of the inner holder) with Figure 9 wiring: comprise configurations for SMA Actuator 10 and SMA Actuator Wires (1-8) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Topliss-2, Figures 10-18: outer harness 40 surrounds lateral sides of the inner holder 50 and teaches configurations for SMA Actuator Wires (20/21) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement).

	As per claim 12, Brown in view of Topliss-1 in view of Topliss-2 teaches the electronic device of claim 11, wherein the at least one SMA actuator comprise SMA wire having a contracted length when activated and having an extended length when not activated that is longer than the contracted length (Since prior art combination, teaches using SMA actuator wires as cited in claim 1, this limitation is nothing more than an inherent property of what happens when a Shape Memory Alloy (SMA) is thermally driven i.e. when activated, HEAT contracts the length AND when not activated, the length returns/extends to original shape as it COOLS. See Topliss-2: para[0131-0138]).

	As per claim 13, Brown in view of Topliss-1 in view of Topliss-2 teaches the electronic device of claim 11, further comprising: a motion sensor that detects the motion of the base of digital camera, and a controller that is communicatively coupled to the motion sensor, the gimbal driver, and the sensor of the camera module, and that executes a stabilized video application that enables the electronic device to: detect a movement of the electronic device, by the motion sensor; determine a rotational determine a respective amount of opposing actuation of each pair of SMA actuators at opposite corners of the inner holder of the camera module that result in the rotational movement, and generate the respective actuation signals by the gimbal driver that correspond to the respective amount of opposing actuation of corresponding ones of the more than one SMA actuator (A motion sensor is a broad term for many types of sensors may at least refer to a gyroscope (taught in claims 14 & 15) or electrical resistance sensor (taught in claims 14 & 16) AND the method steps of detect, determine and generate are also taught in claims 14-16 over the prior art combination of Brown in view of Topliss-1 in view of Topliss-2. The OIS “optical image stabilization” operations are considered to be a program/software “stabilized video application” performed by a controller such as taught by Brown: control circuit controller 42/43 per Figures 4-5 OR taught by Topliss-1: control circuit controller 20 in Figure 9).







Note 1: regarding independent claim 14 “method”, the prior art combination of Brown in view of Topliss-1 in view of Topliss-2 (as cited for “digital camera” taught in claim 1) is considered to teach the method for the said digital camera by teaching an OIS system using two types of vibration sensors i.e. a gyroscope sensor and electrical resistance sensor for cited embodiments in which the SMA actuator wires attach to the “corners” of the camera module (Brown, Figures 1 & 3 (structure) and Figures 4 with 5 (controller): camera module 10 (imager 11 & lens 12), base 2, gyroscope 41 and resistance sensor 49 AND Topliss-1, Figures 1-5 & 8 (structure) and Figures 7 with 9 (controller): camera module 11 (imager 30 & lens 31), base 12, gyroscope 27 and resistance sensor 26) in view of the additional suspension system teachings “bottom suspension member” over Topliss-2 (third embodiment, Fig.12-18: suspension system 60-66 and para[0107-0123 and 0141-0170]).

	As per independent claim 14, the prior art combination of Brown in view of Topliss-1 in view of Topliss-2 (as cited for digital camera taught in claim 1) is considered to teach the method for the said digital camera (see note 1), the method comprising:
detecting a movement of a base of a digital camera comprising a gimbal with a base, a camera module, one or more suspension members that hold the camera module horizontally within the gimbal and including at least one bottom suspension member attached to the base and extending upwards to abut and support a bottom surface of the camera module, and one or more shape memory alloy (SMA) actuators attached between the base and the camera module, the one or more SMA actuators  (see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches a gyroscope and controller which detects movement of a base of a digital camera mobile electronic device used for OIS AND additional suspension system “bottom suspension member” (60-66) teachings of Topliss-2, third embodiment, Fig.12-18 and para[0107-0123 and 0141-0170]);
determining a rotational movement of a camera module of the digital camera that counters the movement of the base to stabilize an image focused on a sensor of the camera module by a lens of the camera module (see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches using electrical resistance sensor and controller for sensing rotational movement/position of camera module used for OIS.);
determining a respective amount of opposing actuation of selected shape memory alloy (SMA) actuators attached between the base and opposite comers of an inner holder of the camera module, the opposing actuation resulting in the rotational movement that counters the movement of the base (see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches a controller for determining opposing actuation of select SMA actuator wires between base and corners of camera module for countering base movement);
generating respective actuation signals that correspond to the respective amount of opposing actuation of corresponding ones of the more than one SMA actuator and directing the actuation signals to selected SMA actuators that produce the rotational movement to stabilize the camera module (see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches a controller for generating and directing opposing actuation signals to select SMA actuator wires between base and corners of camera module to provide OIS to camera module).

	As per claim 15, Brown in view of Topliss-1 in view of Topliss-2 teaches the method of claim 14, further comprising:
determining the movement of the base based on a gyroscopic measurement by an inertial platform of an electronic device attached to the base (see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches a gyroscope and controller which detects movement of a base of a digital camera mobile electronic device used for OIS); and sensing a rotational position of the camera module relative to the base during actuation of the one or more SMA actuators(see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches using electrical resistance sensor and controller for sensing rotational movement/position of camera module used for OIS.); and adjusting the one or more actuation signals using the rotational position of the camera module for closed loop control(see note 1 as taught by Brown in view of Topliss-1 in view of Topliss-2 teaches using electrical resistance sensor and controller for adjusting rotational movement/position of camera module used for OIS, which is closed loop control as further taught by Topliss-1: col.7, line 65 – col.8, line 27 and Brown: col.12, lines 26-54).

As per claim 16, Brown in view of Topliss-1 in view of Topliss-2 teaches the method of claim 15, further comprising sensing the rotational position of the camera module based on a vibration/rotation sensor attached to digital camera (Brown teaches an electrical resistance sensor 49 for measuring electrical resistance of an SMA actuator wire 31/32 for determining position over a movement range “rotational position” of the camera module, see Figures 4 & 5 and col.12, lines 26-54. Topliss-1’ Figure 9 has driver circuits 23, each having electrical resistance sensor 26, for measuring electrical resistance of respective SMA actuator wires 1-8 for determining position over a movement range “rotational position” of the camera module in col.7, line 46 through col.8, line 40), however, Brown in view of Topliss-1 remain silent to the vibration/rotation sensor may be a Hall Effect Sensor. However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using an alternative vibration/rotation sensor such as a Hall Sensor for sensing rotational movement of a camera module in an OIS system is well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have used alternative design choice vibration/rotation sensors such as a Hall Sensor for the motivational reason of sensing rotational movement of a camera module for use with an optical image stabilization system to capture a blur-free image. For a prior art example, see Related Art section – Miller (US 20180171991).

	As per claim 17, Brown in view of Topliss-1 in view of Topliss-2 teaches the method of claim 15, further comprising sensing the rotational position of the camera module based on an electrical resistance sensor electrically connected to the one or more SMA actuators (Brown teaches an electrical resistance sensor 49 for measuring electrical resistance of an SMA actuator wire 31/32 for determining position over a movement range “rotational position” of the camera module, see Figures 4 & 5 and col.12, lines 26-54. Topliss-1’ Figure 9 has driver circuits 23, each having electrical resistance sensor 26, for measuring electrical resistance of respective SMA actuator wires 1-8 for determining position over a movement range “rotational position” of the camera module in col.7, line 46 through col.8, line 40).

	As per claim 18, Brown in view of Topliss-1 in view of Topliss-2 teaches the method of claim 14, wherein the digital camera, the camera module comprises an inner holder mechanically attached to the lens and the sensor, the inner holder having corners extending laterally from the lens and the sensor, and for each selected corner of the inner holder, the one or more SMA actuators comprise: (i) at least one upward SMA actuator attached between the outer harness and the selected comer, the at least one upward SMA actuator having an actuated state that moves the selected corner upward away from the underlying portion of the base, and (ii) at least one downward SMA actuator attached between the outer harness and the selected corner, the at least one downward SMA actuator having an actuated state that moves the selected corner downward toward the underlying portion of the base (Topliss-1, Figures 1-5 in view of Figure 8 (implies an outer harness surrounds lateral sides of the inner holder) with Figure 9 wiring: comprise configurations for SMA Actuator 10 and SMA Actuator Wires (1-8) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Topliss-2, Figures 10-18: outer harness 40 surrounds lateral sides of the inner holder 50 and teaches configurations for SMA Actuator Wires (20/21) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement).

	As per claim 19, Brown in view of Topliss-1 in view of Topliss-2 teaches the digital camera of Claim 1, the one or more suspension members further comprising one or more top suspension members attached to a top portion of the gimbal and wherein the one or more suspension members provides a restoring force to each corner of the inner holder, the restoring force opposing upward and downward movement of each corner relative to an underlying portion of the base (Brown teaches a top suspension member 20/21 connected between the base 2 “gimbal” and camera module 10 in Fig.1 which provides a restoring force opposing the driving direction of the SMA actuators AND recognizes that many alternative design choice variations (i.e. shape, quantity, placement, etc.) as part of an overall suspension system 20 can also be configured with the SMA actuator wires per col.6, Lines 7-50. Topliss-1, Figures 1-5 in view of Figure 8: comprise configurations for SMA Actuator 10 and SMA Actuator Wires (1-8) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Topliss-2, Figures 10-18: outer harness 40 surrounds lateral sides of the inner holder 50 and teaches configurations for SMA Actuator Wires (20/21) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Therefore, it’s considered obvious to one of ordinary skill in the art to configure a top suspension member(s) as taught by Brown in combination with the SMA actuator wiring configuration teachings of Topliss-1 and Topliss-2 to provide a restoring force to each corner of the inner holder, the restoring force opposing upward and downward movement of each corner).

	As per claim 20, Brown in view of Topliss-1 in view of Topliss-2 teaches the electronic device of claim 10, the one or more suspension members further comprising one or more top suspension members attached to a top portion of the gimbal and wherein the one or more suspension members provides a restoring force to each corner of the inner holder, the restoring force opposing upward and downward movement of each corner relative to an underlying portion of the base (Brown teaches a top suspension member 20/21 connected between the base 2 “gimbal” and camera module 10 in Fig.1 which provides a restoring force opposing the driving direction of the SMA actuators AND recognizes that many alternative design choice variations (i.e. shape, quantity, placement, etc.) as part of an overall suspension system 20 can also be configured with the SMA actuator wires per col.6, Lines 7-50. Topliss-1, Figures 1-5 in view of Figure 8: comprise configurations for SMA Actuator 10 and SMA Actuator Wires (1-8) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Topliss-2, Figures 10-18: outer harness 40 surrounds lateral sides of the inner holder 50 and teaches configurations for SMA Actuator Wires (20/21) to be connected at the corners and configured to be driven with upward and downward forces to provide OIS tilt movement. Therefore, it’s considered obvious to one of ordinary skill in the art to configure a top suspension member(s) as taught by Brown in combination with the SMA actuator wiring configuration teachings of Topliss-1 and Topliss-2 to provide a restoring force to each corner of the inner holder, the restoring force opposing upward and downward movement of each corner).

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 8,570,384) in view of TOPLISS-1 (US 8,830,335) in view of TOPLISS-2 (US 2011/0249131) in view of MILLER (US 2018/0171991).

	As per claim 2, Brown in view of Topliss-1 in view of Topliss-2 teaches the digital camera of claim 1. Regarding the claim features: “the camera module comprises four identical lateral sides; and the electrical interconnect comprises four identical flexible ribbon cables that are perpendicularly attached and centered on respective lateral sides of the camera module to balance a weight of the electrical interconnect supported by the camera module”, Brown in view of Topliss-1 in view of Topliss-2 teaches the camera module comprises four identical lateral sides and connected by electrical interconnects, for example Topliss-2, Figure 10 and para[0109]: slot 45 for electrical access connection to camera module via a flexible printed circuit (FPC) ribbon. 
Brown in view of Topliss-1 in view of Topliss-2 remain silent to teaching:
“electrical interconnect comprises four identical flexible ribbon cables that are perpendicularly attached and centered on respective lateral sides of the camera module to balance a weight of the electrical interconnect supported by the camera module”. prior art Miller (In the related art of OIS camera module using SMA actuators, Miller recognizes “as a design choice option” that a moving flexible circuit board with an image sensor may be configured with flexible cable on 1 side or 4 sides as shown in Figures 23-25. Para[0032 and 0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller into suitable modification with the suspension system teachings of Brown in view of Topliss-1 in view of Topliss-2 to configure a OIS camera module with four identical lateral sides connected by electrical interconnects for the motivated reason of enhancing the movement functionality of the OIS system in the analogous art of a OIS camera module.

	As per claim 3, Brown in view of Topliss-1 in view of Topliss-2 in view of Miller teaches the digital camera of claim 2, wherein each cable of the four flexible ribbon cables comprises at least two conductors separated by a lengthwise slot that increases flexibility (In view of the prior art combination, this feature is considered obvious over Miller, Figures 24-25 and para[0032 & 0087]).




the camera module comprises four identical lateral sides, and the electrical interconnect comprises four identical flexible ribbon cables that are perpendicularly attached and centered on respective lateral sides of the camera module to balance weight of the electrical interconnect supported by the camera module (This claim comprises analogous features taught in claim 2 and thus considered obvious over the prior art teachings of Brown in view of Topliss-1 in view of Topliss-2 with the additional prior art teachings of Miller, Figures 24-25 and para[0032 & 0087], for the motivated reason of enhancing the movement functionality of the OIS system).

	As per claim 9, Brown in view of Topliss-1 in view of Topliss-2 in view of Miller teaches the electronic device of claim 8, wherein each cable of the four flexible ribbon cables comprises at least two conductors separated by a lengthwise slot that increases flexibility (In view of the prior art combination, this feature is considered obvious over Miller, Figures 24-25 and para[0032 & 0087]).





Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miller (US 20180171991) teaches (Fig.30) an optical image stabilization suspension assembly according to an embodiment including one or more hall sensors which may be place on the moving body “imager” or alternatively on the static body “base” in para[0037 & 0090]

	












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698